HOUGH, J.
1. The superior court of Cincinnati is a creature of legislative enactment, and its jurisdiction is defined in Chapter 5, Title IV, Part First, General Code. It is a court of general jurisdiction for many purposes, differing in its jurisdiction from the court of common pleas only in territorial limitation.
2. In the trial and determination of a personal injury case for damages, grounded on negligence, the superior court of Cincinnati, when the subject-matter and parties are properly before it, sits as a court of general jurisdiction.
3. Courts of general jurisdiction do not take judicial notice of municipal ordinances, and the litigant relying upon such ordinances must plead it, and offer it in evidence as other evidential matters.
Judgment reversed.
Hough, Robinson, Jones, Matthias and Clark, JJ., concur. Wanamaker, J., dissents.